Campbell, J.,
delivered the opinion of the court.
The judgment of this court admitting the appellant to bail was conclusive of his right to bail in the state of case which then existed, but not of his right to bail on a new state of facts since occurring, and presenting a case different from that existing when the former application was made. Our statute, *182Code 1871, § 1413, makes the judgment rendered on the trial of any writ of habeas corpus a bar to another habeas corpus “ to bring the same matter again in question ,• ” but the conclusiveness of the judgment is limited to the conditions existing at the time, and does not preclude subsequent inquiry into a new state of case made, not by new evidence of a formerly existing state of case, but by facts occurring subsequently which essentially vary the ease, and make it not the same matter before adjudicated. Matters arising subsequently to the prior judgment may be investigated anew, for they have never been decided. All matters of fact which existed and might have been litigated in the former proceeding were concluded by it. The object of the section cited was to confine the applicant for the writ of habeas corpus to one proceeding, in the same state of case, and to secure to him the benefit of a judgment in his favor; in other words, to apply the rule of res adjudicaba, so far as it is applicable, to the judgment on the trial of a writ of habeas corpus, with the further provision that a person discharged by such judgment shall not be confined for the same cause, except by a court of competent jurisdiction.
The evil sought to be remedied by the statute was the repetition of proceedings by the writ of habeas corpus as often as a judge could be found to grant it, and the remedy given is the denial of more than one writ of habeas corpus in the same matter, with conclusiveness given to the judgment, both for and against the relator, but subject to the right of a court of competent jurisdiction to afterwards confine for the same cause a person discharged on habeas corpus. A case, so far as the right to bail is concerned, may be a varying one, in which the party, at one time and in one state of case, may not be entitled to bail, and at another time, and in a different state of case, may be entitled to it. While the person is the same, and the offence with which he is charged is the same, a change of circumstances, essentially varying the case, and occurring after a judgment on the trial of a writ of habeas corpus, presents another matter for adjudication. It is true the question is the same; viz., Shall the relator have bail ? But it is a new matter, because arising'out of a new condition of things, which presents the question, whether now, in this new conjuncture, *183the prisoner is entitled to bail ? Ex parte Pattison, 56 Miss. 161; Mercein v. People, 25 Wend. 64 ; People v. Mercein, 3 Hill, 399.
The estoppel of a judgment on the trial of a writ of habeas corpus operates reciprocally, against and in favor of the relator, so far as to preclude inquiry into the same matter, but not so as to bar the prisoner from obtaining bail upon the occurrence of a new and different condition of things, nor so as to entitle him to bail in a state of case different from that existing formerly. If bail is allowed by a committing magistrate, on an examination, or by a judge on trial of a writ of habeas corpus, and subsequently an indictment for murder is found and presented, and the prisoner is arrested and held by virtue of process on such indictment, a new and different state of case is presented, varying materially from that existing before, and open to investigation upon new proceedings. That is the case at bar. Since the adjudication of this court, on his appeal from the judgment of the circuit judge on trial of a writ of habeas corpus sued out by him, the appellant has been indicted for murder by the grand jury of Warren County, and is held under that indictment. Additional testimony, not produced on the first trial of the writ of habeas corpus, was heard by the judge on the hearing of the present writ, and he refused bail. We are not prepared to say that he erred in this, and his judgment is Affirmed.